Title: To George Washington from Joseph Greene, 11 October 1781
From: Greene, Joseph
To: Washington, George


                  Sir
                     
                     Conqueror Ship of War, York Spit Bay 11th of Octr 1781
                  
                  I left Charles Town with the view of executing some business with Lord Cornwallis of a private nature; and the Vessel in which I was, was captur’d upon the 17th of last Month in the Chesapeke by the Fleet Commanded by the Cote De Grase, in which I am yet detained; therefore take the liberty to inform your Excellency, that I left Mrs Greene in a very ill state of health, and a feeble young Family, who need my presence much; I therefore Sir, call upon you a Gentleman amply supplied I supposed with feelings, a Husband, &ca Father, to request that you will direct, that I may be sent by the first opportunity on my Parole to Philadelphia, as Admiral De grase will not grant a Flag from this Bay in order that I may avale myself of a conveyance to Charles Town; I was when made a Prisoner of in bad health and the confinment I have experienced since, has added to my disease.  You complying Sir in this request, will ever gratfully be remembered by your Excellencies most obliged & most hume sevt
                  
                     Joseph Greene Major
                     to Br. Genl De Lancey’s 1st Bat.
                  
               